United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0899
Issued: August 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2015 appellant, through counsel, filed a timely appeal from a December 5,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
seven percent permanent impairment of his right leg, for which he received a schedule award.
FACTUAL HISTORY
OWCP accepted that on April 20, 2010 appellant, then a 44-year-old letter carrier,
sustained partial rupture of his right Achilles tendon, right tarsal tunnel syndrome, and temporary
contraction of his right tendon sheath due to stepping down from a truck at work.
1

5 U.S.C. §§ 8101-8193.

In a May 10, 2010 report by Dr. Richard Chesnick, his interpretation of the magnetic
resonance imaging (MRI) scan of appellant’s right ankle showed small interstitial partial
thickness tear of the distal Achilles tendon, and retrocalcaneal bursitis with a Haglund’s
deformity of the calcaneus. MRI scan testing of his right ankle on September 29, 2010
demonstrated focal tenosynovitis of the flexor halluces longus tendon just below the level of the
subtalar joint, and focal collection contiguous with the flexor halluces longus tendon sheaths
extending to the adjacent soft tissues close to the tibial neurovascular bundle (possibly associated
with tarsal tunnel syndrome). The findings also showed distal Achilles tendinopathy, mild
partial intrasubstance tear at the Achilles insertion, and partial tearing of the deep fibers of the
deltoid ligament with remote appearing evulsion fragment in the region.
On November 2, 2010 Dr. William Newcomb, an attending Board-certified orthopedic
surgeon, performed a right foot tenolysis of the flexor halluces longus tendon and right ankle
release of the tarsal tunnel. The procedure was authorized by OWCP.
In a January 13, 2012 report, Dr. Arthur F. Becan, an attending Board-certified
orthopedic surgeon, determined that appellant sustained 15 percent permanent impairment of his
right leg under the standards of the sixth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides) (6th ed. 2009). He indicated that
physical examination of appellant’s right foot and ankle revealed tenderness of the medial
malleolus, subtalar joint, posterior tibial tendon, distal Achilles tendon, and retrocalcaneal bursae
right tarsal tunnel. Dr. Becan explained how he calculated appellant’s right leg impairment
under the A.M.A., Guides. He stated that, using Table 16-2 (Foot and Ankle Regional Grid) on
page 501, the diagnosed-based impairment of partial Achilles tendon rupture fell under class 1
with a default value (mild motion deficit) of five percent impairment. Dr. Becan determined
that, per Table 16-6 on page 516, the functional history modifier fell under grade modifier 1
(mild problem); per Table 16-7 on page 517, the physical examination modifier was grade
modifier 2 (moderate problem); per Table 16-8 on page 519, the clinical studies modifier fell
under grade modifier 1 (mild problem). Applying the net adjustment formula to the grade
modifiers, he adjusted the default five percent impairment to six percent impairment. Dr. Becan
noted that appellant had severe sensory deficits of the right tibial nerve and therefore his
condition, under Table 16-12 (Peripheral Nerve Impairment -- Lower Extremity Impairments) on
page 536, fell under class 1 with a default value of 10 percent. He indicated that appellant’s
functional history modifier, physical examination modifier, and clinical studies modifiers all fell
under grade modifier 1 and, therefore, after application of the net adjustment formula, there was
no adjustment from the default value of 10 percent. Thus, appellant had 10 percent impairment
due to his tibial nerve condition. Using the Combined Values Chart on page 604, the six percent
impairment combined with the 10 percent impairment equaled a total right leg impairment of 15
percent.
On April 13, 2012 appellant claimed a schedule award.
In a July 10, 2012 report, Dr. Arnold T. Berman, a Board-certified orthopedic surgeon
serving as an OWCP medical adviser, found that appellant sustained a seven percent permanent
impairment of his right leg under the standards of the sixth edition of the A.M.A., Guides. He
stated that, using Table 16-2 (Foot and Ankle Regional Grid) on page 501, the diagnosed-based
impairment of partial Achilles rupture fell under class 1 with a default value (mild motion

2

deficit) of five percent impairment. Dr. Berman determined that, per Table 16-6 on page 516,
the functional history modifier fell under grade modifier 1 (mild problem); per Table 16-7 on
page 517, the physical examination modifier was grade modifier 1 (mild problem); and per Table
16-8 on page 519, the clinical studies modifier fell under grade modifier 1 (mild problem). He
applied the net adjustment formula on page 521 to find that there was zero net adjustment from
the default rating of five percent. Dr. Berman stated that Dr. Becan improperly found that
appellant’s tibial nerve condition was “severe” with a class 1 default value of 10 percent under
Table 16-12 on page 536.2 He felt that the findings of Dr. Becan’s January 13, 2012 examination
fell under the category of mild motor and moderate sensory tarsal deficits per Table 16-12 and
therefore appellant’s tarsal condition fell under the class 1 default value of two percent.
Dr. Berman noted that the grade modifiers did not warrant an adjustment modification and
concluded that appellant’s tarsal condition equaled two percent impairment of his right leg. He
indicated that, using the Combined Values Chart on page 604, the five percent impairment due to
the Achilles tear combined with the two percent impairment due to the tibial nerve condition
equaled a total right leg impairment of seven percent.
In a July 19, 2012 decision, OWCP granted appellant a schedule award for a seven
percent permanent impairment of his right leg. The award ran for 20.16 weeks from January 13
to June 2, 2012. The award was based on the July 10, 2012 report of Dr. Berman, the medical
adviser.
Appellant requested a hearing. During a November 29, 2012 hearing with an OWCP
hearing representative, counsel argued that there was a conflict in the medical opinion evidence
regarding the extent of appellant’s right leg impairment between Dr. Becan and Dr. Berman.
In a February 19, 2013 decision, the hearing representative affirmed OWCP’s July 19,
2012 schedule award decision. She found that the weight of the medical evidence regarding
appellant’s right leg impairment rested with the opinion of Dr. Berman.
By decision dated December 18, 2013, the Board set aside OWCP’s February 19, 2013
decision and remanded the case to OWCP for further development.3 The Board determined that
there was a conflict in the medical opinion evidence regarding the extent of appellant’s right leg
impairment between Dr. Becan and Dr. Berman. The Board remanded the case to OWCP for
referral of appellant to an impartial medical specialist for examination and an opinion on his
right leg impairment. OWCP was instructed to issue an appropriate decision after carrying out
such development.
On remand OWCP referred appellant and the case record to Dr. Andrew Gelman, a
Board-certified orthopedic surgeon, for an impartial medical examination and evaluation of his
right leg impairment. In his March 6, 2014 report, Dr. Gelman discussed appellant’s factual and
medical history, including the course of treatment for his work injuries -- partial rupture of his
right Achilles tendon, right tarsal tunnel syndrome, and temporary contraction of his right tendon
sheath. He reported findings of his March 6, 2014 physical examination, including the findings
2

Dr. Berman indicated that appellant’s tarsal tunnel syndrome involved a branch of the tibial nerve.

3

Docket No. 13-1475.

3

for range of motion and sensory loss testing. Regarding the partial Achilles tendon tear,
Dr. Gelman noted that reference should be made to Table 16-2 on page 501 of the sixth edition
of the A.M.A., Guides. He stated that, recognizing symmetric range of motion relative to the
right lower extremity versus the left lower extremity, appellant fell under class 1 which resulted
in a one percent default value. Referencing Tables 16-6 through 16-8, Dr. Gelman indicated that
appellant had a grade modifier 0 for functional history, a grade modifier 1 for physical
examination, and a grade modifier 1 for clinical studies. Application of the Net Adjustment
Formula yielded a value of -1 and the resultant movement one place to the left on Table 16-2 still
yielded a one percent impairment value. Dr. Gelman concluded that the contribution of the
Achilles tendon tear provided an impairment rating of one percent.
In his March 6, 2014 report, Dr. Gelman further advised that the tarsal tunnel component
of appellant’s right leg impairment would be addressed under Table 16-12 beginning on page
534 of the sixth edition of the A.M.A., Guides. Recognizing the data regarding peripheral nerve
impairment of the right lower extremity, appellant fell between mild and severe sensory residual
deficit. The mild sensory deficit default was two percent with the severe sensory deficit being 10
percent. Dr. Gelman indicated that appellant’s situation fell within that range and that his right
leg impairment due to the tarsal tunnel residuals was six percent. There was no change to this
value after applying calculations for grade modifiers for functional history, physical
examination, and clinical studies. Therefore, after combining the one percent and six percent
impairment values, appellant had total right leg impairment of seven percent. Dr. Gelman found
that appellant reached maximum medical improvement by January 13, 2012.
In a March 27, 2014 report, Dr. Morley Slutsky, a Board-certified occupational medicine
physician serving as an OWCP medical adviser, stated that he had reviewed the medical
evidence of record, including the March 6, 2014 report of Dr. Gelman.
Dr. Slutsky
recommended that a supplemental report be obtained from Dr. Gelman to answer the question of
whether he used a goniometer to evaluate range of motion and to obtain additional information
about the method he used to evaluate sensory loss.
In a supplemental report dated April 21, 2014, Dr. Gelman stated that his March 6, 2014
examination included motor testing, sensory testing via light touch and pin prick, and goniometer
measurement with regard to ankle range of motion. He provided further details of his calculation
of appellant’s right leg impairment as initially described in his March 6, 2014 report. With
respect to Dr. Gelman’s finding that appellant had one percent impairment due to his right
Achilles tendon tear, Dr. Gelman noted that he had utilized an inclinometer (an angled
goniometer) for range of motion testing and made measurements under the standards of Figures
16-6 and 16-7 on page 546 of the sixth edition of the A.M.A., Guides. He also further discussed
his prior finding that appellant had a six percent impairment of his right leg due to peripheral
nerve impairment associated with the tarsal tunnel (specifically in the saphenous and medial
plantar nerve distributions). Dr. Gelman stated that he carried out light touch and pin prick under

4

the standards of section 16.4 on pages 532 and 533 of the sixth edition of the A.M.A., Guides
and that his impairment values were derived from Table 16-12 beginning on page 534.4
In a June 4, 2014 decision, OWCP found that appellant did not meet his burden of proof
to establish that he has more than seven percent permanent impairment of his right leg, for which
he received a schedule award. It noted that the impartial medical specialist, Dr. Gelman, found
that appellant had seven percent permanent impairment of his right leg. Therefore, there was no
evidence that appellant had a greater right leg impairment.
Appellant requested a video hearing with an OWCP hearing representative. During the
October 20, 2014 hearing, counsel argued that Dr. Gelman did not conduct a thorough
examination, particularly with regard to range of motion and sensory loss testing.
In a December 5, 2014 decision, the hearing representative affirmed OWCP’s June 4,
2014 decision finding that appellant did not establish that he has more than seven percent
permanent impairment of his right leg. He found that Dr. Gelman, the impartial medical
specialist, properly evaluated appellant’s right leg impairment and that his impairment rating had
special weight.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7 For OWCP decisions issued on or after
May 1, 2009, the sixth edition of the A.M.A., Guides (6th ed. 2009) is used for evaluating
permanent impairment.8
In determining impairment for the lower extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the lower
extremity to be rated. With respect to the ankle, the relevant portion of the leg for the present case,

4

On May 17, 2014 Dr. Slutsky discussed Dr. Gelman’s impairment rating reports. He noted that he believed that
appellant actually had a lesser impairment associated with the right saphenous and medial plantar nerve distributions
and concluded that appellant had a total right leg impairment of three percent.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

7

Id.

8

See FECA Bulletin No. 9-03 (issued March 15, 2009). For OWCP decisions issued before May 1, 2009, the
fifth edition of the A.M.A., Guides (5th ed. 2001) is used.

5

reference is made to Table 16-2 (Foot and Ankle Regional Grid) beginning on page 501.9 After
the Class of Diagnosis (CDX) is determined from the Foot and Ankle Regional Grid (including
identification of a default grade value), the Net Adjustment Formula is applied using the Grade
Modifier for Functional History (GMFH), Grade Modifier for Physical Examination (GMPE)
and Grade Modifier for Clinical Studies (GMCS). The Net Adjustment Formula is (GMFH CDX) + (GMPE - CDX) + (GMCS - CDX).10
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”11 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of FECA, to resolve the conflict in the medical
evidence.12 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.13
ANALYSIS
OWCP accepted that on April 20, 2010 appellant sustained partial rupture of his right
Achilles tendon, right tarsal tunnel syndrome, and temporary contraction of his right tendon
sheath due to stepping down from a truck at work. In a July 19, 2012 decision, it granted him a
schedule award for a seven percent permanent impairment of his right leg.
In a December 18, 2013 decision, the Board set aside OWCP’s prior schedule award
determination and remanded the case to OWCP for further development. The Board determined
that there was a conflict in the medical opinion evidence regarding the extent of appellant’s right
leg impairment between Dr. Becan, an attending Board-certified orthopedic surgeon, and
Dr. Berman, a Board-certified orthopedic surgeon serving as an OWCP medical adviser.14
On remand, OWCP referred appellant and the case record to Dr. Gelman, a Boardcertified orthopedic surgeon, for an impartial medical examination and evaluation of his right leg
impairment. In his March 6 and April 21, 2014 reports, Dr. Gelman found that appellant had a
seven percent permanent impairment of his right leg under the standards of the sixth edition of
9

See A.M.A., Guides (6th ed. 2009) 501-08.

10

Id. at 515-22.

11

5 U.S.C. § 8123(a).

12

William C. Bush, 40 ECAB 1064, 1975 (1989).

13

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

14

In a January 13, 2012 report, Dr. Becan determined that appellant had 15 percent permanent impairment of his
right leg under the standards of the sixth edition of the A.M.A., Guides. In contrast, Dr. Berman determined on
July 10, 2012 that appellant had seven percent permanent impairment of his right leg under the standards of the sixth
edition of the A.M.A., Guides.

6

the A.M.A., Guides. The Board notes that the weight of the medical evidence with regard to
appellant’s right leg impairment is represented by the well-rationalized reports of Dr. Gelman.15
Dr. Gelman noted that, regarding appellant’s partial Achilles tendon tear, reference
should be made to Table 16-2 on page 501 of the sixth edition of the A.M.A., Guides. He
indicated that appellant fell under class 1 which resulted in a one percent default value.
Referencing Tables 16-6 through 16-8, Dr. Gelman stated that appellant had a grade modifier 0
for functional history, a grade modifier 1 for physical examination, and a grade modifier 1 for
clinical studies. Application of the Net Adjustment Formula yielded a value of -1 and the
resultant movement one place to the left on Table 16-2 still yielded a one percent impairment
value. Dr. Gelman concluded that the contribution of the Achilles tendon tear provided an
impairment rating of one percent. He considered the tarsal tunnel component of appellant’s right
leg impairment under Table 16-12 beginning on page 534 of the sixth edition of the A.M.A.,
Guides. Appellant fell between a mild and severe sensory residual deficit related to his
saphenous and medial plantar nerve distributions. His right lower extremity impairment
attributable to the tarsal tunnel residuals was six percent.16 Therefore, after combining the one
percent and six percent impairment values, appellant had a total right leg impairment of seven
percent.
On appeal, counsel argued that Dr. Gelman did not conduct adequate range of motion
testing for appellant’s right leg. However, in his April 21, 2014 supplemental report, Dr. Gelman
explained that he had utilized an inclinometer (an angled goniometer) for range of motion testing
and made measurements under the standards of Figures 16-6 and 16-7 on page 546 of the sixth
edition of the A.M.A., Guides. Counsel also argued that Dr. Gelman did not conduct adequate
sensory loss testing. However, Dr. Gelman noted that that he carried out light touch and pin
prick under the standards of section 16.4 on pages 532 and 533 of the sixth edition of the
A.M.A., Guides and that his peripheral nerve impairment values were derived from Table 16-12
beginning on page 534. The Board notes that his range of motion and sensory loss testing was
carried out in accordance with the standards of the sixth edition of the A.M.A., Guides.
Appellant has not submitted probative medical evidence showing that he has more than
seven percent permanent impairment of his right leg, for which he received a schedule award.17
He may request a schedule award or increased schedule award based on evidence of a new
exposure or medical evidence showing progression of an employment-related condition resulting
in permanent impairment or increased impairment.

15

See supra notes 11 through 13.

16

See supra notes 8 and 9.

17

On May 17, 2014 Dr. Slutsky, a Board-certified occupational physician serving as an OWCP medical adviser,
found that appellant had a total right leg impairment of three percent. There is no evidence or record showing that
appellant has more than seven percent right leg impairment.

7

CONCLUSION
The Board finds that appellant did not met his burden of proof to establish that he has
more than a seven percent permanent impairment of his right leg, for which he received a
schedule award.
ORDER
IT IS HEREBY ORDERED THAT the December 5, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 7, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

